AO 245D (Rev. 02/|8) Jiidgmerit in a Ci'iniinal Case for Revocatioiis
Shect l

UNITED STATES DISTRICT COURT

District of Montana

UNITED STATES OF AMERICA AMENDED Judgment in a Criminal Case

V. (For Revocation ofProbation or Supervised Releasc)

Jeannette F’ayne
Case NO_ CR 14-20-GF-SPW

USM NO_ 13268-046

$YMEQ~?K CA|.£QQoi`i/nlcd)_ __ _
THE DEFENDANT: efendant’s Attorncy
d admitted guilt to violation of condition(s) Stand' and Spec- 1 Md.hd.ofthe term of supervision
ill was found in violation of condition(s) count(s) after denial of gui|t.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 consumption of alcohol 0‘|/14/2018

          

2 comi_riijitiiji:§;an ;:”i`i¢aé`rai;. state;"¢ii§ _ 01/14/2018
3 Use of a controlled substance 03/26/2018
4 ' _ Possess|'on of a controlled substance lt 1 ' 03126/2018

The defendant is sentenced as provided in pages 2 through 6 of thisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|I| The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

lt is ordered that the defendant must notif the United St_ates attorney for this district within 30_ days of any _ .
change of name, residence, or mailing address unti all fines, restitution, costs, and special assessments imposed by this judgment are
fully pai_d. _lf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances

Last Four Digits of Defendant’s Soc. Sec. No.: 3906 02/0?/2019

" Daie of imposition o Judgmenl
Defendant’s Year ofBirth: 1935 /

City and State of Defendant’$ Residence: 'i Sigiialure ofJudge
WO|f POint, |V|T

 

Susan P. Watters, District Judge
Name and Title ofJudge

 

02/1 2/20‘1 9

 

Date

FELEP

FEB 1 2 Z{ll§

Clerk, U 5 Distr:ct Court
Di;-;tri:`.t C`ii ttloiilana
Billiii_cjs

AO 245D (Rev. 02/'| 3)

judgment in a Criiiiiiiiil Cnse for Rcvocations
Sliecl lA

 

DEFENDANT: Jeannette Payne
CASE NUMBER: CR 14-20-GF-SPW

Violation Niimber
5

6
7

10
11
__12 _
13
14
15
16
17
18

ADDITIONAL VIOLATIONS

Naturc of Violation
Fai|ure to participate in mental health treatment

Cornmitting another federal, state, or local crime
Consumption of alcohol

Use of a controlledsubstance

Possession of a controlled substance

Failure to participate'in`fstib-s't?a:rice_:_abusetreatment
Unauthoriz-ed leave from them-federal judicial district
interaction with a kno_i.vri convicted felon
Consumption of alcohol

Failure to participate in substance abuse treatment
Faiiure to participate in substance abuse treatment
Failure to participate in mental health treatment

Fai|ure to participate in substance abuse treatment

Failure to notify probation otiicer of change in residence

.lud_ginciit_l’agc

2

of 6

Violation
M

04/02."201 8
04/03/2018
04/05/201 8
04/05/20-18

04/05/2018

_ c4ic4/26iis§l

bailes/201 s
04/`09i2_0'_i_:a '_
04/09/2'61'3'
04/09/201`8
04/13/2018
04/19/2018
caine/201 s
10/1 si`201 8

AO 245D (Rev. 02/18) .ludgmcnt in a Criminal Case for Revocations
Sheet 2_ Imprisonment

= Judgment -- Page 3 of
DEFENDANT; Jeannette Payne
CASE NUMBER: CR 14-20-GF-SPW

 

IMPRISONMENT

The defendant is hereby committed to the custody of` the Federal Bureau of Prisons to be imprisoned for a total
term of:

9 months

ij The court makes the following recommendations to the Bureau of Prisons:

The defendant be placed at Dub|in because of the programming available. The Defendant should not be placed at
Waseka because she was unsuccessful there previous|y.

ij The defendant is remanded to the custody of the United States Marshal.

Ei The defendant shall surrender to the United States Marshal for this district:
iIi at iIl a.m. i:i p.m. on

 

|Ii as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:l before 2 p.m. on
l:l as notified by the United States Marshal.

 

iIi as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Def`endant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245D (Rev. 02/18) .ludgment in a Crimina| Case for Revocations

Sheet 3 _ Supervised Release
1 _ Judgment_Page 4 of 6
DEFENDANT: Jeannette Payne
CASE NUMBER: CR 14-20»GF-SPW

SUPERVISED RELEASE

Upon release from imprisonment you will be on supervised release for a temi of :

21 months

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release

from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|II The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
SUbStanCe abllSC. (check if applicable)

4- ij You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiol‘i. (chec/c i'fappli`cab!e)

5. ij You must cooperate in the collection of DNA as directed by the probation ofticer. (check ifapplicable)

6. El You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7. |:| You must participate in an approved program for domestic violence. (check Japplicable)

§»JN

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 245D (Rev. 02/18) Judgment in a Crimina| Casc for Rcvocations
Sheet 3A - Supervisec| Re|ease

 

Judgment-Page _____5 of _*_6
DEFENDANT: Jeannette Payne ‘
CASE NUMBER: CR ‘|4-20-GF-SPW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission

from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf

notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. ‘{ou must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer
may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

5"'.*‘

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see 0vervi'ew of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

 

Defendant‘s Signature Date

AO 245D (Rev. 02/ 18) Judgment in a Crimina| Case for Revocations
Shect 3D - Supervised Relcase

 

 

Ement-Page _L of __6____
DEFENDANT: Jeannette Payne
CASE NUMBER: CR 14-20-GF-SPW

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sa|e.

2. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

3. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

4. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Office, until the defendant is released from the program by the probation officer. The
defendant is to pay part or ali of the cost of this treatment, as directed by the United States Probation Office.

5. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Officer, until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Oftice.

6. The defendant shall participate in substance abuse testing to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation thce.

7. The defendant shall submit their person, residence, vehicles, and papers, to a search, with or without a warrant by any
probation ocher based on reasonable suspicion of contraband or evidence in violation of a condition of release. Faiiure to
submit to search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be
subject to searches pursuant to this condition. The defendant shall allow seizure of suspected contraband for further
examination.

8. The defendant shall reside in a Residentia| Reentry Center (RRC) under contract to the United States Bureau of
Prisons, in the pre-release component. for a period of 6 months. The defendant shall abide by all rules of regulations of
the center and successfully complete any programming as deemed appropriate by the United States Probation Ofiice.

